ICJ_173_ICAOCouncil-CICA_BHR-EGY-SAU-ARE_QAT_2018-07-25_ORD_01_NA_00_FR.txt.                             INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   APPEAL RELATING TO THE JURISDICTION
                   OF THE ICAO COUNCIL UNDER ARTICLE 84
                           OF THE CONVENTION ON
                       INTERNATIONAL CIVIL AVIATION
                          (BAHRAIN, EGYPT, SAUDI ARABIA
                        AND UNITED ARAB EMIRATES v. QATAR)


                               ORDER OF 25 JULY 2018




                                   2018
                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


               APPEL CONCERNANT LA COMPÉTENCE
          DU CONSEIL DE L’OACI EN VERTU DE L’ARTICLE 84
                  DE LA CONVENTION RELATIVE
              À L’AVIATION CIVILE INTERNATIONALE
                         (ARABIE SAOUDITE, BAHREÏN, ÉGYPTE
                          ET ÉMIRATS ARABES UNIS c. QATAR)


                           ORDONNANCE DU 25 JUILLET 2018




4 CIJ1147.indb 1                                             28/02/19 14:25

                                                 Official citation :
                             Appeal relating to the Jurisdiction of the ICAO Council
                        under Article 84 of the Convention on International Civil Aviation
                       (Bahrain, Egypt, Saudi Arabia and United Arab Emirates v. Qatar),
                               Order of 25 July 2018, I.C.J. Reports 2018, p. 498




                                               Mode officiel de citation :
                                Appel concernant la compétence du conseil de l’OACI
                   en vertu de l’article 84 de la convention relative à l’aviation civile internationale
                        (Arabie saoudite, Bahreïn, Egypte et Emirats arabes unis c. Qatar),
                             ordonnance du 25 juillet 2018, C.I.J. Recueil 2018, p. 498




                                                                                      1147
                                                                     Sales number
                   ISSN 0074-4441                                    No de vente:
                   ISBN 978-92-1-157346-6




4 CIJ1147.indb 2                                                                                           28/02/19 14:25

                                                        25 JULY 2018

                                                            ORDER




                      APPEAL RELATING TO THE JURISDICTION
                      OF THE ICAO COUNCIL UNDER ARTICLE 84
                              OF THE CONVENTION ON
                          INTERNATIONAL CIVIL AVIATION
                         (BAHRAIN, EGYPT, SAUDI ARABIA
                       AND UNITED ARAB EMIRATES v. QATAR)




                        APPEL CONCERNANT LA COMPÉTENCE
                   DU CONSEIL DE L’OACI EN VERTU DE L’ARTICLE 84
                           DE LA CONVENTION RELATIVE
                       À L’AVIATION CIVILE INTERNATIONALE
                        (ARABIE SAOUDITE, BAHREÏN, ÉGYPTE
                         ET ÉMIRATS ARABES UNIS c. QATAR)




                                                      25 JUILLET 2018

                                                      ORDONNANCE




4 CIJ1147.indb 3                                                        28/02/19 14:25

                                                                                          498




                                 COUR INTERNATIONALE DE JUSTICE

                                                 ANNÉE 2018                                         2018
                                                                                                  25 juillet
                                                 25 juillet 2018                                 Rôle général
                                                                                                   no 173

             APPEL CONCERNANT LA COMPÉTENCE
        DU CONSEIL DE L’OACI EN VERTU DE L’ARTICLE 84
                 DE LA CONVENTION RELATIVE
            À L’AVIATION CIVILE INTERNATIONALE
                                (ARABIE SAOUDITE, BAHREÏN, ÉGYPTE
                                 ET ÉMIRATS ARABES UNIS c. QATAR)




                                               ORDONNANCE


                     Le président de la Cour internationale de Justice,
                      Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
                   graphe 1, et 48 de son Règlement,
                      Vu la requête déposée au Greffe de la Cour le 4 juillet 2018 par le
                   Royaume d’Arabie saoudite, le Royaume de Bahreïn, la République
                   arabe d’Egypte et les Emirats arabes unis tendant à faire appel de la déci-
                   sion rendue le 29 juin 2018 par le Conseil de l’Organisation de l’aviation
                   civile internationale dans une instance introduite le 30 octobre 2017
                   contre ces Etats par l’Etat du Qatar en vertu de l’article 84 de la conven-
                   tion de 1944 relative à l’aviation civile internationale ;

                      Considérant que, le jour même du dépôt de la requête, une copie certi-
                   fiée conforme de celle‑ci a été communiquée à l’Etat du Qatar ;
                      Considérant que chaque Etat demandeur a désigné un agent aux fins de
                   l’instance ; que le Royaume d’Arabie saoudite a désigné S. Exc. M. Abdu-
                   laziz bin Abdullah bin Abdulaziz Abohaimed, le Royaume de Bahreïn a
                   désigné S. Exc. le cheikh Fawaz bin Mohammed Al Khalifa, la Répu-
                   blique arabe d’Egypte a désigné S. Exc. M. Amgad Abdel Ghaffar et les
                   Emirats arabes unis ont désigné S. Exc. M. Saeed Ali Yousef Alnowais ;

                                                                                            4




4 CIJ1147.indb 5                                                                                       28/02/19 14:25

                                 conseil de l’oaci (ordonnance 25 VII 18)                      499

                   et considérant que l’Etat du Qatar a désigné comme agent M. Moham-
                   med Abdulaziz Al-­Khulaifi ;
                      Considérant que, au cours d’une réunion que le président de la Cour a
                   tenue avec les agents des Parties le 23 juillet 2018, en application de l’ar-
                   ticle 31 du Règlement, les demandeurs ont fait savoir qu’ils souhaitaient
                   pouvoir disposer d’un délai minimal de six mois pour la préparation du
                   mémoire ; et que le défendeur a indiqué qu’il considérait qu’un délai maxi-
                   mal de trois mois pour la préparation du mémoire et du contre‑mémoire,
                   respectivement, serait suffisant ;
                     Compte tenu des vues des Parties,
                     Fixe comme suit les dates d’expiration des délais pour le dépôt des
                   pièces de la procédure écrite :
                     Pour le mémoire du Royaume d’Arabie saoudite, du Royaume de
                   Bahreïn, de la République arabe d’Egypte et des Emirats arabes unis, le
                   27 décembre 2018 ;
                     Pour le contre-­mémoire de l’Etat du Qatar, le 27 mai 2019 ;
                     Réserve la suite de la procédure.

                      Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                   Paix, à La Haye, le vingt-cinq juillet deux mille dix‑huit, en six exem-
                   plaires, dont l’un restera déposé aux archives de la Cour et les autres
                   seront transmis respectivement aux Gouvernements du Royaume d’Ara-
                   bie saoudite, du Royaume de Bahreïn, de la République arabe d’Egypte
                   et des Emirats arabes unis, et au Gouvernement de l’Etat du Qatar.


                                                                       Le président,
                                                          (Signé) Abdulqawi Ahmed Yusuf.
                                                                          Le greffier,
                                                             (Signé) Philippe Couvreur.




                                                                                                 5




4 CIJ1147.indb 7                                                                                      28/02/19 14:25

